             Case 5:20-cv-00331-TES Document 6 Filed 10/30/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


MANDRIEZ SPIVEY,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                       5:20‐cv‐00331‐TES
JESSICA WALKER, et al.,

        Defendants.


                                           ORDER



        On October 8, 2020, this Court dismissed Plaintiff Mandriez Spivey’s (“Spivey”)

 complaint upon frivolity review. [Doc. 4]. The Court gave Spivey 21 days to amend his

 complaint. [Id.]. Spivey filed his Amended Complaint [Doc. 5] on October 20, 2020. The

 Court now performs frivolity review of Spivey’s Amended Complaint.

        I.      Frivolity Review Under 28 U.S.C. § 1915(e) and 1915A

        Spivey’s claim may proceed if he has stated a claim for which relief may be

 granted. See 28 U.S.C. § 1915(e). The Court may dismiss the case at any time if the Court

 determines that the action is frivolous, fails to state a claim for which relief may be

 granted, or seeks monetary relief against a defendant who is immune from such relief.

 28 U.S.C. § 1915(e)(2). The Eleventh Circuit determined that “28 U.S.C. § 1915(e), which

 governs proceedings in forma pauperis generally . . . permits district courts to dismiss a

 case ‘at any time’ if the complaint ‘fails to state a claim on which relief may be
          Case 5:20-cv-00331-TES Document 6 Filed 10/30/20 Page 2 of 4




granted.’” Robinson v. United States, 484 F. App’x 421, 422 n.2 (11th Cir. 2012) (per

curiam); see also Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (quoting 28

U.S.C. § 1915A(b)(1)) (“[a] district court may dismiss sua sponte a complaint if it is

‘frivolous, malicious, or fails to state a claim upon which relief may be granted[]’”).

       In order to survive frivolity review, a claim must contain “sufficient factual

matter, accepted as true, to state a claim that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Federal Rule of Civil Procedure 12(b)(6) “authorizes a court to

dismiss a claim on the basis of a dispositive issue of law.” Neitzke v. Williams, 490 U.S.

319, 326 (1989) (quoting Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)). Such dismissal

procedure—operating on the assumption that the factual allegations in the complaint

are true—streamlines litigation by dispensing with unnecessary discovery and

factfinding. Id. “Nothing within Rule 12(b)(6) confines its sweep to claims of law which

are obviously unsupportable.” Id. at 327. To the contrary, if it is clear, as a matter of law,

that no relief could be granted under “any set of facts that could be proven with the

allegations,” a claim must be dismissed. Id. (quoting Hishon, 467 U.S. at 73).

       Spivey’s Amended Complaint repeats his grievances against Federal Probation

Officer Jessica Walker. [Doc. 5]. In dismissing Spivey’s original complaint, this Court

stated that “[it] gives Spivey a chance to amend his Complaint to cure the above‐

mentioned deficiencies as to all his claims except for those against the federal probation

officers because judicial immunity renders futile further pursuit of those claims.” [Doc.



                                               2
          Case 5:20-cv-00331-TES Document 6 Filed 10/30/20 Page 3 of 4




4, p. 6 (emphasis added)]. Accordingly, this Court disregards Spivey’s repeated

grievances against Federal Probation Officer Jessica Walker and stands by its dismissal

of those grievances in this Court’s previous order. [Doc. 4].

       Spivey’s Amended Complaint refers to an October 24, 2018, pat down at “the

Federal Courthouse” where a U.S. Marshal “disrespectfully put his thumb on the side

of [Spivey’s] buttock towards [Spivey’s] rectum.” [Doc. 5, p. 2]. Spivey describes this as

a “sexual assault.” [Id.]. Assuming Spivey seeks to allege a Fourth Amendment

violation, he falls short. “Whether a search or seizure is constitutionally reasonable is

judged by balancing its intrusion on the individualʹs Fourth Amendment interests

against its promotion of legitimate governmental interests.” Denson v. United States, 574

F.3d 1318, 1338 (11th Cir. 2009) (citations omitted). This Court is unable to see how

Spivey’s claimed intrusion on his Fourth Amendment rights is unreasonable

considering the government’s interest in safety at a federal courthouse. In any case,

Spivey does not allege enough facts to demonstrate unreasonableness. Even under this

Court’s liberal construction afforded to pro se litigants, Spivey fails to state a

nonfrivolous claim against the unnamed U.S. Marshal who patted him down. See Lowe

v. Delta Air Lines Inc., 730 F. App’x 724, 728 (11th Cir. 2018), cert. denied, 139 S. Ct. 431

(2018) (quoting Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014))

(“liberal construction” standard “does not give a court license to serve as de

facto counsel for a party, or to rewrite an otherwise deficient pleading in order to



                                               3
          Case 5:20-cv-00331-TES Document 6 Filed 10/30/20 Page 4 of 4




sustain an action”).

       Further, Spivey’s Amended Complaint names “Ashley Deadwyler” and

complains that she failed to “notify the courts of these actions” and “withdraw a motion

for an evaluation which John Fox filed.” [Doc. 5, p. 5]. Spivey does not allege who

Deadwyler is, what relationship she has to him, or any other fact that would allow this

Court to construe a cause of action against Deadwyler. Accordingly, this Court

dismisses Spivey’s grievances against Deadwyler as frivolous.

                                      CONCLUSION

       The Court DISMISSES with prejudice Spivey’s Amended Complaint [Doc. 5]

upon frivolity review. ‘Where ‘a more carefully drafted complaint’ might cure the

deficiencies in a complaint, a pro se plaintiff must be given ‘at least one chance to

amend’ before it is dismissed with prejudice.” Horn v. Estate of Camcho, 817 F.App’x 872,

874 (11th Cir. 2020) (quoting Silberman v. Miami Dade Transit, 927 F.3d 1123, 1132 (11th

Cir. 2019)). The Court gave Spivey a chance to amend his original complaint. [Doc. 4].

His Amended Complaint fails to state a nonfrivolous claim and it must be dismissed.

       SO ORDERED, this 30th day of October, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              4
